Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
	The amendment filed on 10/12/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-28 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004027921A, Examiner relying upon an English Machine Translation of the description of ‘921, cited as E921) in view of Jin (KR100781140B1) and in further view of Mullin (US20070152613) and Zahuranee (US20070151068).
Claim 27:  Komada discloses a method for controlling airflow through a livestock confinement building having air inlets and outlets (Figs. 1-4, see E921, page 2, note “barn” which inherently possesses air inlets/outlets), the method comprising the steps of providing a ventilation system (Figs. 1-4) having a plurality of fans (2) in the livestock 
Komada is silent about the fans having a BLDC motor.  However, Jin teaches a ventilator system in which its fan uses a BLDC motor (Fig. 1, note element 11, see Abstract).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a BLDC motor as taught by Jin in the fan of Komada because such motors only require a low starting power and offer increased reliability and longevity (with no brush/commutator degradation).
Komada is not clear on operating the fan in a selective high efficiency mode in which the speed of at least one of the fans varies but energy consumed by the fan remains substantially constant and a constant airflow rate mode in which airflow rate remains substantially constant but energy consumed by the fan varies.  However, Zahuranee teaches operating a motor/fan apparatus in a selective high efficiency mode in which the speed of at least one of the fans varies but energy consumed by the motor remains substantially constant (see paragraphs 10, 14).  It would have been obvious before the effective filing date of the invention to include a mode as taught by Zahuranee into the apparatus of Komada to control power consumption/costs, which will provide better forecasts of the costs associated with fan operation.  Additionally, Mullin teaches a hvac/fan arrangement which offers a selective constant airflow rate mode in which the airflow remains substantially constant but energy consumed by the fan varies (paragraphs 47-48).  It would have been obvious before the effective filing date of the 
Claim 28:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Mullin further teaches a selectable a constant speed mode and a constant torque mode (see paragraph 47, “modes of operation can…be…constant speed, constant torque”).
Claim 41:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada’s underlying fan/motor structure further discloses a control scheme without any external feedback sensors (Examiner interpreting “external feedback sensors” as those outside of the motor).  Likewise, Zahuranee’s control scheme utilizes motor sensors (see paragraph 9) in conjunction with its control selections including a high efficiency mode.  Taken collectively, then, the plurality of fans disclosed by Komada could be easily controlled without any external feedback sensors.  
Claims 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004027921A, Examiner relying upon an English Machine Translation of the description of ‘921, cited as E921) in view of Jin (KR100781140B1) and Mullin (US20070152613) and Zahuranee (US20070151068) and in further view of Cheng (US20040264125).
Claims 30-31:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada further discloses the general operation of one fan operating at a lower speed than another fan or completely stopped to accommodate the livestock sizing (calf vs. cow) or because a given space is vacant (see E921, page 4, “the blowing device in which the calf is accommodated is rotated at a rotation speed at which a .
Claims 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004027921A, Examiner relying upon an English Machine Translation of the description of ‘921, cited as E921) in view of Jin (KR100781140B1) and Mullin (US20070152613) and Zahuranee (US20070151068) and in further view of Komada (JP2004190616A, Examiner relying upon an English Machine Translation of the description of ‘616, cited as E616).
Claim 32:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada ‘921 is not explicit about the environmental conditions of the livestock confinement building vary such that in the constant airflow rate mode the speed of each fan is adjusted to accommodate the environmental conditions of the livestock confinement building to maintain the constant airflow rate in the livestock confinement building.  However, Komada ‘616 teaches a constant airflow rate mode in which the speed of each fan is adjusted to accommodate the environmental conditions of the 
Claim 35:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada ‘921 is not explicit about controlling an airflow rate of each fan to move outside air through the air inlets into the livestock confinement building to maintain a constant airflow rate through the livestock confinement building.  However, Komada ‘616 teaches controlling an airflow rate of each fan to move outside air through the air inlets into the livestock confinement building to maintain a constant airflow rate through the livestock confinement building (see E616, page 1, “[a] slit for air [flow] is provided on the ceiling wall in the longitudinal direction of the barn, and the ventilation air is sent from the ventilation fan into the barn through the slit to improve the ventilation efficiency of the entire barn.”  As combined with the constant airflow rate operation of Komada ‘921, Komada ‘616 would additionally provide a clean source of air to ventilate the livestock confinement building.  It would have been obvious before the effective filing date of the invention to a skilled artisan to use outside air as taught by Komada ‘616 into the arrangement of Komada ‘921 to reduce odors and allow fresh air into the livestock confinement building.
s 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004027921A, Examiner relying upon an English Machine Translation of the description of ‘921, cited as E921) in view of Jin (KR100781140B1) and Mullin (US20070152613) and Zahuranee (US20070151068) and in further view of Ametek (Technical Product Brochure, 2000).
Claim 33:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada further discloses that each of the BLDC fans includes a control system (11) but is not explicit about the control system including a variable voltage input such that to control the speed of each of the BLDC fans, a DC voltage between 0 and 10V is input into the variable voltage input of each control system of each fan to determine the speed of each fan.  However, Ametek teaches a BLDC fan having a variable voltage input and that to control the speed of each of the BLDC fans, a DC voltage between 0 and 10V is input into the variable voltage input of each control system of each fan to determine the speed of each fan (note, e.g., page 31, "Speed Control”, which discussed analog input voltage with a variable voltage input from 0 to 10 volts DC). It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a variable voltage input as taught by Ametek into the apparatus of Komada as a known means to allow the fans to quickly adjust speed in accommodating various airflow demands.
Claims 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004027921A, Examiner relying upon an English Machine Translation of the description of ‘921, cited as E921) in view of Jin (KR100781140B1) and Mullin .
Claim 34:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada further discloses that each of the BLDC fans includes a control system (11) but is not explicit about the control system including a logic signal input such that in controlling the speed of each of the BLDC fans, a 120V AC signal is input into the logic signal input to act as a switch to change the speed of the fan from a first speed to a second speed.  However, Cohen teaches a control system includes a logic signal input (Examiner noting the input from 0 to 10 Volts DC discussed on page 31 under “Speed Control” would necessarily pass through a logic signal input), and to control the speed of each of the BLDC fans, a 120V AC signal (Examiner notes on page 31 that the blower is a 120 volt fan which would be the operable input switching power) is input into the logic signal input to act as a switch to change the speed of the fan from a first speed to a second speed (note the variable DC input signals, 0-10 volt DC, which would create first and second speeds).  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ a variable voltage input as taught by Cohen into the apparatus of Komada as a known means to allow the fans to quickly adjust speed in accommodating various airflow demands.
Claims 36-37, 39-40 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komada (JP2004190616A, Examiner relying upon an English Machine Translation of the description of ‘616, cited as E616) in view of Jin (KR100781140B1) and in further view of Mullin (US20070152613) and Zahuranee (US20070151068).
Claim 36:  Komada (‘616) discloses a process for maximizing growth of livestock in a livestock confinement building having air inlets and outlets (Figs. 1-7, see E616, page 2, note “barn” which inherently possesses air inlets/outlets and page 6 which details growth assistance from ventilation b/t calves and cows), the process comprising the steps of providing a ventilation system having a plurality of fans (2) in the livestock confinement building; monitoring environmental conditions in the livestock confinement building (via 9, see E616, page 2); and controlling each of the fans to be selectively operable in different control modes (see e.g., E616, page 5, “there are five types of temperature patterns that can be set, and each temperature pattern has a minimum air volume and a maximum air volume according to a predetermined temperature range for each temperature pattern”).
Komada is silent about the fans having a BLDC motor.  However, Jin teaches a ventilator system in which its fan uses a BLDC motor (Fig. 1, note element 11, see Abstract).  It would have been obvious before the effective filing date of the invention to a skilled artisan to use a BLDC motor as taught by Jin in the fan of Komada because such motors only require a low starting power and offer increased reliability and longevity (with no brush/commutator degradation).
Komada is not clear on operating the fan in a selective high efficiency mode in which the speed of at least one of the fans varies but energy consumed by the fan remains substantially constant and a constant airflow rate mode in which airflow rate remains substantially constant but energy consumed by the fan varies.  However, Zahuranee teaches operating a motor/fan apparatus in a selective high efficiency mode in which the speed of at least one of the fans varies but energy consumed by the motor 
Claim 37:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.   Mullin further teaches a selectable a constant speed mode and a constant torque mode (see paragraph 47, “modes of operation can…be…constant speed, constant torque”).
Claim 39:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada further discloses that the speed of each fan is selected to control a temperature of the livestock confinement building to maintain a desired temperature in the livestock confinement building for growing the livestock (see E616, page 4, “the air [flow] is set to the air [flow] pre-programmed in the temperature pattern…corresponding to the detected temperature”, which air flow corresponds to the speed of the fan; see also Figure 8).
Claim 40:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada further discloses that the growth rate of the livestock is monitored (inherent in distinguishing between adult cow or calf) and a stage of growth is determined (adult 
Claim 42:  Komada, Jin, Mullin and Zahuranee teach the previous limitations.  Komada’s underlying fan/motor structure further discloses a control scheme without any external feedback sensors (Examiner interpreting “external feedback sensors” as those outside of the motor).  Further, in Mullin, while initialization of an associated blower involves an external thermostat, the control mode of constant air flow can be maintained by motor torque/velocity monitoring and thereby without external sensors.  Taken collectively, then, the plurality of fans disclosed by Komada could be easily controlled without any external feedback sensors.
 
Response to Arguments
Applicant's arguments and additional amendments have been fully considered but they are not persuasive.  Applicant argues that Zahuranee’s vacuum context is distant to Applicant’s ventilation context.  However, much of Zahuranee’s disclosure deals with various motor control modes which are applicable to other motor-driven machines/appliances.  The virtue of driving a motor at a constant wattage will prevent overdrawing power and thusly, overheating the motor during operation, regardless of the context in which the motor is driven.  Regarding Applicant’s next contention that Mullin’s motivation of properly ventilating a space is unwarranted in light of the fact that Komada is already excellent in ventilation and drying performance ignores the measurable metric from Mullin that a specific volume of air will be exchanged per unit time, which characteristic is not present in Komada.  To claim excellent ventilation is one thing but to claim excellent ventilation by virtue of a measurable feature such as a constant airflow rate is another.  As such, Examiner continues to rely upon the current prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815. The examiner can normally be reached Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746